EXHIBIT 10.2

PERFORMANCE SHARE AGREEMENT

RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2016 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), hereby grants to the
Participant the number of Performance Shares set forth below. The Performance
Shares are subject to all of the terms and conditions as set forth herein, as
well as the terms and conditions of the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Performance Share Agreement (this “Agreement”), the Plan shall govern and
control.

Participant:

Date of Grant:

Number of Performance Shares:



    Definitions:

For purposes of this Agreement, the following definitions shall apply:

“Employment Agreement” means the Participant’s employment agreement with the
Company, as amended, amended and restated, or modified from time to time.

“Measurement Price” means, with respect to any Change in Control, the average of
the closing prices of the Stock for each of the twenty (20) trading days ending
on (and including) the date of the consummation of such Change in Control.

“Measurement TBVPS Plus AD Amount” means, with respect to any Performance
Period, the sum of (i) the Tangible Book Value Per Share as of the last day of
such Performance Period, and (ii) the aggregate of all dividends paid with
respect to the Stock during such Performance Period.

“Performance Period” means (i) with respect to Tranche 1, calendar year
[      ], (ii) with respect to Tranche 2, calendar year [      ], and (iii) with
respect to Tranche 3, calendar year [      ].

“Reference Price” means, with respect to any Change in Control, the average of
the closing prices of the Stock for each of the twenty (20) trading days ending
on (and including) the date immediately prior to the date on which such Change
in Control is publicly announced, as determined by the Committee.

“Reference TBVPS Amount” means, with respect to any Performance Period, the
Tangible Book Value Per Share as of the date immediately prior to the first day
of such Performance Period.

“Service Period” means the period commencing on the Date of Grant and ending on
December 31, [      ], with respect to each Vesting Tranche.

“TBVPS Plus AD Growth,” the Performance Objective, means, with respect to any
Performance Period, the percentage change in the Tangible Book Value per Share
plus accumulated dividends from the Reference TBVPS Amount to the Measurement
TBVPS Plus AD Amount, in each case, with respect to such Performance Period.

“Tangible Book Value Per Share” means, as of any date, the book value per share
of Stock, as of such date, determined in accordance with GAAP, with adjustments
made, in the sole discretion of the Committee, to exclude goodwill and
intangible assets per share of Stock.

“Total Shareholder Return” means, as of the date of the consummation of any
Change in Control, the percentage change in the value of the Stock from the
Reference Price to the Measurement Price as of such date (plus the dividends
paid with respect to the Stock during the period commencing on the date
immediately prior to the date on which the Company publicly announces such
Change in Control and ending on the date of the consummation of such Change in
Control), as determined by the Committee in its sole discretion.

“Vesting Tranche” means a vesting tranche of Performance Shares as set forth
herein.



    Vesting Percentage:

“Vesting Percentage” shall, with respect to a given Vesting Tranche, be a
function of the TBVPS Plus AD Growth achieved during the applicable Performance
Period, to be determined as follows:

          Achievement Level   TBVPS Plus AD Growth   Vesting Percentage
Maximum
  [ ]%   [      ]%
 
       
Target
  [ ]%   [      ]%
 
       
Threshold
  [ ]%   [      ]%
 
       
Below Threshold
  < [ ]%   [      ]%
 
       

In the event that the TBVPS Plus AD Growth during a given Performance Period
falls between any of the stated TBVPS Plus AD Growth percentages in the table
above, the Vesting Percentage for the applicable Vesting Tranche shall be
determined using a linear interpolation from the next lowest stated percentage.
For all purposes of this Agreement, the Plan, the Employment Agreement, and any
other agreement between the Participant and the Company, the TBVPS Plus AD
Growth associated with the “target” achievement level shall be deemed to be
“target” performance. Notwithstanding anything herein to the contrary, the
Committee may decrease the Vesting Percentage with respect to any given
Performance Period(s), in its sole discretion.



    Industry Loss Adjustment:

Notwithstanding anything herein to the contrary, in the event that (i) there are
global catastrophic industry loss event(s) during a Performance Period totaling
$[  billion] or greater in the aggregate (as determined by the Committee in its
sole discretion) and (ii) the TBVPS Plus AD Growth for such Performance is below
the “Threshold” achievement level, if the Committee determines in its sole
discretion that the Company’s performance against its modelled outcomes for such
event(s) are within the acceptable modelled range, notwithstanding the TBVPS
Plus AD Growth and corresponding Vesting Percentage for the applicable Vesting
Tranche determined in accordance with the table above, the Committee shall have
the discretion to award Performance Shares in an amount equal to up to [  ]% of
the “target” payout for the Vesting Tranche for such Performance Period.



    Change in Control:

Notwithstanding anything herein to the contrary, in the event of a Change in
Control during the Service Period in connection with which the Performance
Shares are not assumed or substituted, the Vesting Percentage with respect to
any Vesting Tranche for which the Performance Period has not yet completed prior
to the date of the consummation of such Change in Control shall be determined as
follows: (i) with respect to any Vesting Tranche for which the Performance
Period has not yet commenced as of the date of the consummation of such Change
in Control, the TBVPS Plus AD Growth associated with the “target” achievement
level shall be deemed to be achieved during such Performance Period, and
(ii) with respect to the Vesting Tranche for the Performance Period during which
the Change in Control is consummated, the Vesting Percentage will be a function
of the Total Shareholder Return achieved as of the date of the consummation of
such Change in Control, to be determined as follows:

          Achievement Level   Total Shareholder Return   Vesting Percentage
Maximum
  [      ]%   [      ]%
 
       
Target
  [      ]%   [      ]%
 
       
Threshold
  [      ]%   [      ]%
 
       
Below Threshold
  < [      ]%   [      ]%
 
       

In the event that, with respect to the Vesting Tranche for the Performance
Period during which the Change in Control is consummated, the Total Shareholder
Return achieved as of the date of the consummation of such Change in Control
falls between any of the stated Total Shareholder Return percentages in the
table above, the Vesting Percentage for the applicable Vesting Tranche shall be
determined using a linear interpolation from the next lowest stated percentage.



    Performance Objective Adjustment:

The Committee may adjust the Performance Objectives set forth herein to exclude
the impact of any acquisitions or dispositions of businesses or business
segments by the Company, one-time non-operating charges, unusual or nonrecurring
items, accounting changes (including the early adoption of any accounting change
mandated by any governing body, organization or authority), changes in tax laws,
impact of discontinued operations, restatements of prior period financial
results, and any other events or transactions that may result in distortion of
such Performance Objectives. In addition, if the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives set forth herein unsuitable, the
Committee may modify such Performance Objectives, in whole or in part, as the
Committee deems appropriate and equitable.



    Vesting Tranches:

“Tranche 1” shall consist of [      ] Performance Shares.

“Tranche 2” shall consist of [      ] Performance Shares.

“Tranche 3” shall consist of [      ] Performance Shares.



    Vesting Schedule:

Subject to the Participant’s continued employment with the Company or any of its
Affiliates through the Service Period (except as otherwise provided in any other
agreement between the Participant and the Company pertaining to the Performance
Shares, including the Employment Agreement, in which case the terms of such
other agreement shall apply to the Performance Shares), a number of Performance
Shares in each Vesting Tranche shall vest upon the expiration of the Service
Period equal to the product of (x) the total number of Performance Shares in
such Vesting Tranche multiplied by (y) the Vesting Percentage. The total number
of vested Performance Shares in each Vesting Tranche shall be delivered
following the later of (i) expiration of the Service Period and (ii) the
Committee’s determination of TBVPS Plus AD Growth or Total Shareholder Return,
as applicable, with respect to the Performance Period for such Vesting Tranche.
Performance Shares in a given Vesting Tranche that are no longer eligible to
vest following the Committee’s determination of TBVPS Plus AD Growth or Total
Shareholder Return, as applicable, with respect to a given Performance Period
shall immediately be forfeited to the Company by the Participant for no
consideration as of the date of such determination.



    Termination of Employment:

In the event of the Participant’s Termination for any reason (except as
otherwise provided in any other agreement between the Participant and the
Company pertaining to the Performance Shares, including the Employment Agreement
or any other Participant Agreement, in which case the terms of such other
agreement shall apply to the Performance Shares), all Performance Shares that
have not vested as of the date of such Termination shall be immediately
forfeited to the Company by the Participant for no consideration as of such
date.



    Dividends:

As contemplated by Section 9(a) of the Plan, cash dividends and stock dividends,
if any, with respect to the Performance Shares shall be withheld by the Company
for the Participant’s account, and shall be subject to forfeiture to the same
degree as the Performance Shares to which such dividends relate. No interest
will accrue or be paid on the amount of any cash dividends withheld. Accrued
dividends that remain unpaid following the Participant’s Termination for any
reason shall be immediately forfeited for no consideration as of the date of
such Termination. No dividends will accrue or be withheld by the Company on the
Participant’s behalf pursuant to this Agreement or the Plan with respect to any
Performance Shares on or following the date on which they vest in full.



    Additional Terms:

The Performance Shares granted hereunder shall be registered in the
Participant’s name on the books of the Company, but the certificates evidencing
such Performance Shares shall be retained by the Company while the Performance
Shares remain unvested, and for such additional time as the Committee determines
appropriate.

The Company shall have the right to deduct from any payment to the Participant
pursuant to this Agreement any federal, state or local income or other taxes
required to be withheld in respect thereof in accordance with Section 17 of the
Plan.

This Agreement does not confer upon the Participant any right to continue as an
employee.

This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.

* * *
[Signatures to appear on the following page(s).]

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF PERFORMANCE SHARES HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS AGREEMENT AND THE PLAN.

     
RENAISSANCERE HOLDINGS LTD.
By:
Signature
  PARTICIPANT
Signature
Date:
Name:
 

 
 

Title:
 

Date:
 


